Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s election of Group VII (claims 1,6,7,13-18) without traverse has been received.

Claims 1,6,7,13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, “reservoir comprising a first liquid sample” is confusing, as the reservoirs seem to be individual wells 2, and not the substance within the well.  (Para 23 states that “Samples are located in … wells 2”)  Does Applicant intend the liquid sample to be called a reservoir?  Is the common meaning of reservoir being redefined different in some manner?  (If so, how is “reservoir” defined in the specification/drawings?
	As to claim 1, “a first” (line 5) aliquot seems to suggest a second.  Is there a second somehow associated with this method?  The specification clearly suggests such is the case.  Is a second to be read into this claim accordingly?  How is one of ordinary skill to define this method in light of such? 
	As to claim 1, “the first liquid” (line 5) lacks antecedent basis.  Does it refer to “a first liquid sample” (lines 2-3) from the reservoir, and from which an aliquot is drawn?
	As to claim 1, “the first liquid” (line 4 from last) is not the same as “the first liquid” (line 5), and as such the claim not consistent with the specification/drawings.  Consider that “the first liquid” (line 5) was all of the liquid that was in the reservoir; while “the first liquid” (line 4 from last) is not.  Understand, “the first liquid” (line 4 from last) is an  amount of the “the first liquid” (of line 5) minus the isolated aliquot.  
As to claim 2, “reservoir comprising a second liquid sample” is confusing, as the reservoirs seem to be wells, and not the substance within the well.  Does Applicant intend the liquid sample to be called a reservoir?  Is the common meaning of reservoir being redefined?
As to claim 4, “reservoir comprising a second first liquid sample” is confusing, as the reservoirs seem to be individual wells 2, and not the substance within the well.  (Para 23 states that “Samples are located in … wells 2”)  Does Applicant intend the liquid sample to be called a reservoir?  Is the common meaning of reservoir being redefined different in some manner?  (If so, how is “reservoir” defined in the specification/drawings?

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lauer 475 533 teaches (Figures 3,4) a method to provide an aliquot of sample, including: forming a seal 48 to a reservoir 54 (Figure 3); pressurizing the reservoir with gas via line 24 (Figure 4); submerging a conduit 11 into liquid sample within the reservoir 54 Figure 3); displacing an aliquot of the sample from the reservoir into the conduit 11 by applying pressure via line 24 (Figure 4); isolating a desired amount of the displaced aliquot by lowering the reservoir 54, which removes the conduit 11 from any remaining liquid sample in the reservoir while pressure is controlled; and transferring the isolated aliquot of liquid to a location detector.  Aliquot in conduit 11 is moved by electrode 12a.  However, the aliquot is not transferred by controlling pressure in the reservoir per the last 2 lines of claim 1.

	One reference was crossed off of a 1449 because such reference is not in the electronic file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh D Patel, can be reached at telephone number 572-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/Primary Examiner, Art Unit 2855